Citation Nr: 1741976	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a timely Notice of Disagreement in September 2013.  A Statement of the Case was issued in May 2014, and the Veteran filed a timely Form 9 in June 2014.  The Veteran was provided a Board hearing in August 2017 with the undersigned Judge, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for bilateral hearing loss.  The Veteran contends that his hearing loss is due to his in-service noise exposure working as a jet engine airplane mechanic.

As an initial matter, the Board notes that the Veteran's military personnel records confirm he was employed as a single engine airplane repairman and therefore, exposure to noise is assumed to be highly probable and established by the record. 

In May 2013, the Veteran was provided a VA examination.  The VA examiner found the Veteran did suffer from sensorineural hearing loss in both ears.  However, the examiner opined that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner rationalized that the Veteran's hearing sensitivity was within normal limits at the time of separation from the military.  The examiner further stated that hearing loss from noise trauma occurs immediately and is not known to have a delayed onset. 

The Board finds that the May 2013 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  The examiner based his negative opinion, in part, on the fact that the Veteran's hearing was within normal limits at separation.  However, Hensley v. Brown, 5 Vet. App. 155, 157 (1993), makes clear that no objective evidence of having hearing loss during military service or at separation from service is not fatal to a service connection claim.       

Additionally, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, the May 2013 VA examiner never addressed the Veteran's lay statements that he experienced noise exposure due to working on jet airplane engines during service.  Additionally, the Veteran's wife testified at the August 2017 hearing that she had married the Veteran in 1963 prior to service and that he had not had any hearing problems then.  She further testified that she had noticed a gradual worsening and decrease in the Veteran's hearing during service towards the end of his period of service.  These lay statements should be considered on remand.  

Further, the Board observes that Court of Appeals for Veterans Claims (Court) has recently directed attention to the Institute of Medicine (IOM) report.  The Court found that while the report states that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  The Court provided that while a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  

Therefore, the Board finds, given the Veteran's and Veteran's wife's competent lay statements concerning his exposure to noise and hearing loss during service, and the Court's decision regarding the IOM report, an addendum opinion that reflects consideration of the above should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss claim.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's May 2013 examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the May 2013 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  
	
Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, the Veteran's wife's testimony regarding decreased hearing loss in service, and the IOM report concerning an individual's delayed awareness on the effects on hearing from noise, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his established in-service noise exposure as a single engine airplane repairman.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




